On Application for Rehearing.
PER CURIAM.
It is said in the application of the defendants for a rehearing that we should have reserved their right to compel the plaintiff to collate, and to compel her to account for the property and money received from her mother, by way of opposition, if necessary, to a homologation of the partition proceedings to be had hereafter in this' case.
[10] As we did not pass upon or consider the merits of the issues raised or attempted to be presented by the plea of estoppel filed originally in this court, our refusal to consider the plea should not have the effect of preventing the defendants’ asking for a collation, by way of opposition to the homologation of the partition proceedings.
The decree heretofore rendered is therefore amended so as to reserve whatever rights the defendants have or may have to require the plaintiff to collate, by way of opposition to a homologation of the partition proceedings to be had herein. The petition for a rehearing is denied.